OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed without costs, plaintiffs *265motion for partial summary judgment granted and matter remanded to the court below for a calculation of statutory interest and an assessment of damages.
In this action to recover for first-party no-fault benefits, based on an accident that occurred in March of 1997, plaintiff moved for partial summary judgment on the ground that the denials of her submitted claims occurred more than 30 days after the deadline set forth in the regulations and that no disputed issues of fact existed. Defendant opposed the motion on the ground that plaintiff’s assignor failed to cooperate with defendant. The court below denied the motion and dismissed the complaint on the ground that plaintiff failed to supply the “requested verification and proof of claim even after several requests.”
Under regulations promulgated by the Insurance Department, the insurer must pay or deny the claim within 30 days of the date the applicant’s (plaintiff herein) proof of claim is received. The 30-day period may be extended if the insurer requests verification of the claim within 10 days of receipt thereof. If the verification is not received within 30 days, the insurer must send another request for verification within 10 days thereafter. If the verification is not supplied, “the 30-day period in which the defendant had to either pay or deny the claim did not begin to run * * * ” (New York & Presbyt. Hosp. v American Tr. Ins. Co., 287 AD2d 699, 700).
Notwithstanding an abundance of documentary evidence establishing that defendant sought said verification, defendant failed to comply with the regulations of the Insurance Department in that its requests for said verifications (or follow-up requests) were untimely. Thus, the 30-day period in which the defendant was required to either pay or deny ran as to each claim. Accordingly, plaintiffs motion should have been granted.
Pesce, P.J., Aronin and Rios, JJ., concur.